EXAMINER'S AMENDMENT
Claims 1-14 and 16 are allowed.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

In the abstract:
In the 4th line of the abstract, replace “comprises” with --includes--.

In the specification:
On page 15, 10th line, delete “,” after “19,”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        March 16, 2021